Bloom, J. (dissenting).
Defendant was indicted for robbery in the second degree and grand larceny in the third degree. He was acquitted on the robbery charge, found guilty of the count charging grand larceny in the third degree and sentenced to five years’ probation and a fine of $100. On January 4, 1976 Magda Calero, the complainant, entered the courtyard separating the buildings 731-751 East 161st Street, Bronx, with her small son. As the two were walking toward 751 East 161st, three black youths beset her, knocking her to the ground and grabbing her purse. Her screams attracted the attention of Jose Cruz, who turned to see three men running. While he could not identify any of the attackers, he came upon defendant hiding behind a hedge and stood guard over him until the police came. Prior to the arrival of the police Cruz called to Calero, telling her that he "had one of them”. Calero came over, identified defendant as one of the robbers and left to take the child, who had begun to cry, to her apartment. The police, who had been alerted by a neighbor with a call of "shots fired”, arrived, searched Cruz and defendant and found no weapon on either of them. Defendant and Cruz were then taken into the hallway of 751 East 161st Street. Moments later Calero appeared in the hallway. Obviously under great emotional stress, she identified defendant. Defendant denied that he had participated in the purse snatch. He testified that he was *544returning from a fruit store where he had gone to buy bananas. As he passed the area of the robbery he heard shots. Since on a prior occasion he had been wounded as a bystander to a shootout, he immediately ducked behind the hedges. It is undisputed that Cruz was facing away from the robbery when it occurred. Only after his attention had been drawn to the scene by Calero’s screams did he see three men in flight. Nevertheless, both he and Police Officer Feliciano were permitted, without objection, to testify to Calero’s identification of defendant. That testimony was clearly inadmissible under People v Trowbridge (305 NY 471) (see, also, People v Annis, 48 AD2d 622; People v Otero, 45 AD2d 952), for its purpose was to convey to the jury the notion that defendant had been identified by three witnesses to the robbery whereas, in fact, he had been identified by one only—Calero— under suggestive circumstances, while in a highly emotional state. Of greater importance was the manner in which counsel conducted themselves throughout the trial. The stage was set by defense counsel in his opening statement. Throughout that statement he referred to Cruz as "this sixteen year old punk” and as a "vigilante”. Initially this drew a comparatively mild response from the prosecutor. He took the occasion to voice his objections, followed by short speeches. However, as the trial progressed, the prosecutor was determined not to be outdone in the use of vitriol. His acid comments were directed at the court as well as at his adversary. Soon, the trial degenerated into a personal vendetta between counsel. Lost sight of completely in the battle were the rights of the complainant and the accused. Try as it did, the court was unable to control the proceedings. In the face of this pervasive conduct the proceedings bore little resemblance to a fair trial (People v Alicea, 37 NY2d 601; People v Bussey, 62 AD2d 200). In the circumstances, we think a retrial is mandated. While it would be presumptuous for a minority of a single Bench to endeavor to set policy for the court, we deem it appropriate to note that some members of this Bench are of the opinion that hereafter egregious conduct of the kind here displayed by counsel ought to be referred to the Departmental Disciplinary Committee for appropriate action. Accordingly, I would reverse and remand for a new trial.